            Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 1 of 28




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

The CALIFORNIA INSTITUTE OF                       §
TECHNOLOGY,                                       §
                                                  §
                Plaintiff,                        §     Civil Action No.: 6:20-cv-1041
                                                  §
v.                                                §     JURY TRIAL DEMANDED
                                                  §
HP INC.,                                          §
                                                  §
                Defendant.

              FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff the California Institute of Technology (“Caltech” or “Plaintiff”), by and through

its undersigned counsel, complains and alleges against HP Inc. (“HP” or “Defendant”) as follows:

                                   NATURE OF THE ACTION

       1.      This is a civil action for infringement of U.S. Patent No. 7,116,710 (the “’710

patent”), U.S. Patent No. 7,421,032 (the “’032 patent”), U.S. Patent No. 7,716,552 (the “’552

patent”), U.S. Patent No. 7,916,781 (the “’781 patent”), and U.S. Patent No. 8,284,833 (the “’833

patent”) (collectively, “the Asserted Patents”) arising under the patent laws of the United States, 35

U.S.C. §§ 1 et seq.
       2.       Last year, a jury found that Apple Inc.’s (“Apple’s”) and Broadcom Limited’s

(“Broadcom’s”) Wi-Fi products infringed the ’710, ’032, and ’781 patents and awarded Caltech

over $1.1 billion in damages. Caltech v. Broadcom Limited, et al., No. 16-cv-3714-GW, Dkt. No.

2114 (C.D. Cal. Jan. 29, 2020). As in the case against Apple and Broadcom, Caltech seeks a

reasonable royalty from HP as compensation for its infringement of the ’710, ’032, and ’781

patents. Caltech also seeks a reasonable royalty from HP as compensation for its infringement of

the ’552 and ’833 patents.




FIRST AMENDED COMPLAINT                                                                        Page | 1
            Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 2 of 28




                                          THE PARTIES

       3.      Caltech is a non-profit private university organized under the laws of the State of

California, with its principal place of business at 1200 East California Boulevard, Pasadena,

California 91125.

       4.      Caltech is a world-renowned science and engineering research and education

institution, where extraordinary faculty and students seek answers to complex questions, discover

new knowledge, lead innovation, and transform our future. To date, 40 Caltech alumni and faculty

have won a total of 41 Nobel Prizes. The mission of Caltech is to expand human knowledge and

benefit society through research integrated with education.          Caltech investigates the most

challenging, fundamental problems in science and technology in a singularly collegial,

interdisciplinary atmosphere, while educating outstanding students to become creative members of

society. Caltech’s investment in research has led Caltech to have more inventions disclosed and

patents granted per faculty member than any other university in the nation, and to be consistently

ranked as having one of the top university patent portfolios in strength and number of patents issued.

        5.      Upon information and belief, HP is a corporation organized under the laws of the

State of Delaware, with a place of business at 1501 Page Mill Road, Palo Alto, California 94304.

                                  JURISDICTION AND VENUE

       6.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       7.      This Court has personal jurisdiction over HP pursuant to due process and/or the

Texas Long Arm Statute because HP has committed and continues to commit acts of patent

infringement, including acts giving rise to this action, within the State of Texas and this District,

and because HP recruits Texas residents, directly or through an intermediary located in this state,

for employment inside or outside this state. The Court’s exercise of jurisdiction over HP would not

offend traditional notions of fair play and substantial justice because HP has established minimum

contacts with the forum.
       8.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and 1400

because a substantial part of the events or omissions giving rise to the claims occurred in this
FIRST AMENDED COMPLAINT                                                                        Page | 2
             Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 3 of 28




District, and HP has committed acts of infringement and has a regular and established place of

business in this District.

        9.       HP has committed acts of infringement in this District, directly and/or through

intermediaries, by, among other things, making, using, offering to sell, selling, and/or importing

products and/or services that infringe the Asserted Patents, as alleged herein.

        10.      HP has a regular and established place of business in this District. HP has over 150

employees working at its office located at 3800 Quick Hill Road, Suite 100, Austin, Texas 78728.1

HP also data centers located at 3301 Hibbits Road, Austin, Texas 78721 and 14219 Tandem Blvd,

Austin, Texas 78728.2 HP also posts job openings for its Austin office on its website.3 In addition,

on information and belief, HP has not disputed that venue is proper in this District in cases filed

against it in this District.4

                                CALTECH’S ASSERTED PATENTS

        11.      On October 3, 2006, the United States Patent Office issued U.S. Patent No.

7,116,710, titled “Serial Concatenation of Interleaved Convolutional Codes Forming Turbo-Like

Codes.” A true and correct copy of the ’710 patent is attached hereto as Exhibit A.

        12.      On September 2, 2008, the United States Patent Office issued U.S. Patent No.

7,421,032, titled “Serial Concatenation of Interleaved Convolutional Codes Forming Turbo-Like

Codes.” A true and correct copy of the ’032 patent is attached hereto as Exhibit B. The ’032 patent
is a continuation of the application that led to the ’710 patent.

        13.      On May 11, 2010, the United States Patent Office issued U.S. Patent No. 7,716,552,

titled “Interleaved Serial Concatenation Forming Turbo-Like Codes.” A true and correct copy of

the ’552 patent is attached hereto as Exhibit C.




 1
   Unification Technologies LLC, v. HP Inc., No. 6:20-cv-501-ADA, Dkt. No. 24 (W.D. Tex.
 Sept. 25, 2020).
 2
   Id.
 3
   https://jobs.hp.com (listing job openings for HP’s Austin office) (accessed October 22, 2020).
 4
   See, e.g., Intellectual Ventures v. HP Inc., No. 6-20-cv-00624-ADA, Dkt. Nos. 16 (answer)
 and 26 (status report).
 FIRST AMENDED COMPLAINT                                                                      Page | 3
            Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 4 of 28




          14.   On March 29, 2011, the United States Patent Office issued U.S. Patent No.

7,916,781, titled “Serial Concatenation of Interleaved Convolutional Codes Forming Turbo-Like

Codes.” A true and correct copy of the ’781 patent is attached hereto as Exhibit D. The ’781 patent

is a continuation of the application that led to the ’032 patent, which is a continuation of the

application that led to the ’710 patent.

          15.   On October 9, 2012, the United States Patent Office issued U.S. Patent No.

8,284,833, titled “Serial Concatenation of Interleaved Convolutional Codes Forming Turbo-Like

Codes.” A true and correct copy of the ’833 patent is attached hereto as Exhibit E. The ’833 patent

is a continuation of the application that led to the ’781 patent, which is a continuation of the

application that led to the ’032 patent, which is a continuation of the application that led to the ’710

patent.

          16.   The ’710, ’032, ’781, and ’833 patents identify Hui Jin, Aamod Khandekar, and

Robert J. McEliece as the inventors.

          17.   The ’552 patent identifies Dariush Divsalar, Robert J. McEliece, Hui Jin, and

Fabrizio Pollara as the inventors.

          18.   Caltech is the owner of all right, title, and interest in and to each of the Asserted

Patents with full and exclusive right to bring suit to enforce the Asserted Patents, including the right

to recover for past damages and/or royalties prior to the expiration of the ’710, ’032, ’781, and ’833

patents on August 18, 2020 and the right to recover for past damages and royalties up until the

expiration of the ’552 patent.

          19.   The Asserted Patents are valid and enforceable.

                                           BACKGROUND

                                 Caltech’s RA And IRA Codes Patents

          20.   The ’552 patent (“RA Patent”) and the ’710, ’032, ’781, and ’833 patents (“IRA

Patents”) disclose seminal improvements to coding systems and methods. The RA Patent is

directed to a new class of error correction codes called “repeat and accumulate codes” (or “RA
codes”). The IRA Patents introduce another new class of error correction codes related to RA codes

called “irregular repeat and accumulate codes” (or “IRA codes”). The claimed methods and

 FIRST AMENDED COMPLAINT                                                                         Page | 4
            Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 5 of 28




apparatuses in the RA and IRA Patents are directed to encoders and decoders. For example, the

claimed encoders in the IRA Patents generate an IRA “codeword” from message or information

bits by reordering irregularly repeated instances of those bits in a randomized but known way and

performing other logical operations such as summing and accumulating bits. The claimed decoders

in the IRA Patents facilitate recovery of the message or information bits from the codewords even

when the codewords have been corrupted by noise such as the noise that is experienced when

transmitting a codeword over a wireless communications channel. These IRA codes are at least as

effective at correcting errors in transmissions as prior coding techniques, such as turbo codes, but

use simpler encoding and decoding circuitry and provide other technical and practical advantages,

allowing for improved transmission rates and performance. Indeed, the IRA codes disclosed in the

IRA Patents enable a transmission rate close to the theoretical limit.

        21.     The IRA Patents implement these novel IRA codes using novel encoders and

decoders. The claims in the IRA Patents enable a person of ordinary skill in the art to implement

IRA codes using simple circuitry, providing improved performance over prior art encoders and

decoders.

        22.     In September 2000, the inventors of the IRA Patents published a paper regarding

their invention, titled “Irregular Repeat-Accumulate Codes” for the Second International

Conference on Turbo Codes (attached hereto as Exhibit F). This paper has been widely cited by

experts in the field.

        23.     The IRA Patents and publications describing IRA codes have been widely

recognized and cited by academics and experts in the field of digital communications for their

improvements over prior art error correction codes. For example, a paper by Aline Roumy, Souad

Guemghar, Giuseppe Caire, and Sergio Verdú praising these IRA codes was published in August

2004 in the IEEE Transactions on Information Theory. This paper, titled “Design Methods for

Irregular Repeat-Accumulate Codes,” and attached hereto as Exhibit G, states:

              IRA codes are, in fact, special subclasses of both irregular LDPCs and
              irregular turbo codes. . . . IRA codes are an appealing choice because the
              encoder is extremely simple, their performance is quite competitive with
              that of turbo codes and LDPCs, and they can be decoded with a very-low-
              complexity iterative decoding scheme.
 FIRST AMENDED COMPLAINT                                                                     Page | 5
          Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 6 of 28




This paper also notes that, four years after publication of the September 2000 paper, the inventors

of the IRA Patents were the only ones to propose a method to design IRA codes.



                                  IEEE 802.11 Wi-Fi Standard

       24.     The Institute of Electrical and Electronics Engineers (“IEEE”) has developed

standards for wireless communications over local area networks (also referred to as “Wi-Fi”). Wi-

Fi usage is widespread in modern electronic products, including smartphones, laptops, routers,

televisions, cameras, cars, and other devices that have wireless connections.

       25.     The IEEE standard upon which Wi-Fi is based is IEEE 802.11. The 802.11

standardization process began in the 1990s and the first version of 802.11 was referred to as IEEE

802.11-1997. In the following years, subsequent versions of the 802.11 standard were adopted.

       26.     One of the key improvements to the 802.11n version of the standard involved a

“High Throughput (HT)” mode that is implemented using specific LDPC (Low-Density Parity

Check) error correction codes. The same LDPC error correction codes introduced in the 802.11n

version of the standard are also implemented in the subsequent 802.11ac version (finalized by IEEE

in 2013 and providing the basis for Wi-Fi 5) and 802.11ax version (nearing finalization and

providing the basis for Wi-Fi 6) of the standard. The LDPC codes specified by the 802.11n,

802.11ac, and 802.11ax standards may be implemented using Caltech’s patented RA/IRA/LDPC

encoder and decoder technology.

                          Caltech’s Case Against Apple and Broadcom

       27.     In May 2016, Caltech filed a patent infringement action against Apple and

Broadcom in the Central District of California involving the ’710, ’032, ’781, and ’833 patents. On

January 29, 2020, a jury rendered a verdict finding that Apple’s and Broadcom’s Wi-Fi products

infringed the ’710, ’032, and ’781 Patents and awarded Caltech over $1.1 billion in damages.

Caltech v. Broadcom et al., No. 16-cv-3714-GW, Dkt. No. 2114 (C.D. Cal. Jan. 29, 2020).

       28.     The trial followed over three years of litigation during which the court dismissed the
vast majority of Apple’s and Broadcom’s defenses and counter-claims. For example, the court

denied Apple’s and Broadcom’s motion for summary judgment seeking to invalidate Caltech’s ’781

FIRST AMENDED COMPLAINT                                                                       Page | 6
          Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 7 of 28




Patent under 35 U.S.C. § 101, and granted Caltech’s motion for summary judgment of validity of

Caltech’s ’710 and ’032 Patents under 35 U.S.C. § 101. The court also denied Apple and

Broadcom’s motions for summary judgment of non-infringement.

        29.     In addition, Apple filed ten inter partes review (“IPRs”) petitions with the United

States Patent and Trademark Office’s Patent Trial and Appeal Board (“PTAB”) seeking to

invalidate the ’710, ’032, ’781, and ’833 patents, and the PTAB either denied institution or upheld

the patentability of the claims in all ten petitions.

                                                   HP

        30.     HP manufactures, uses, imports, offers for sale, and/or sells Wi-Fi products that

incorporate IRA/LDPC encoders and/or decoders Asserted Patents (“Accused Products”). The

Accused Products include, but are not limited to, commercial PCs (e.g., HP ProBook and HP

EliteBook lines of notebooks, convertibles, and detachables, the HP Pro and HP Elite lines of

business desktops and all-in-ones, retail POS systems, HP Thin Clients, HP Pro Tablet PCs, the HP

notebook, desktop and Chromebook systems, Z desktop workstations, Z all-in-ones and Z mobile

workstations), consumer PCs (e.g., HP Spectre, HP Envy, HP Pavilion, HP Chromebook, HP

Stream, Omen by HP lines of notebooks and hybrids and HP Envy, HP Pavilion desktops and all-

in-one lines, and Omen by HP desktops), and wireless printers (e.g., LaserJet Pro and OfficeJet Pro

lines of printers). Upon information and belief, the Accused Products are compliant with the

802.11n, 802.11ac, and/or 802.11ax standards and the LDPC codes defined in those standards.

                                                COUNT I

                                   Infringement of the ’710 Patent

        31.     Caltech re-alleges and incorporates by reference the allegations of the preceding

paragraphs of this Complaint as if fully set forth herein.

        32.     In violation of 35 U.S.C. § 271(a), HP has infringed the ’710 patent by making,

using, selling, offering for sale, and/or importing into the United States, without authority, the

Accused Products which practice each and every limitation of at least claim 20 of the ’710 patent.
HP has infringed literally and/or under the doctrine of equivalents.


 FIRST AMENDED COMPLAINT                                                                    Page | 7
          Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 8 of 28




       33.     Upon information and belief, the Accused Products comply with the 802.11n,

802.11ac, and/or 802.11ax standards and the 12 LDPC error correction codes defined in those

standards. In addition, upon information and belief, the Accused Products are implemented in a

manner that not only complies with the 802.11n, 802.11ac, and/or 802.11ax standards, but also

infringes the ’710 patent. This is because implementations of the 802.11n, 802.11ac, and/or

802.11ax standards that infringe the ’710 patent perform substantially fewer computations, have

substantially more efficient circuitry, use less memory, consume less semiconductor die area,

consume less power, and are otherwise more efficient and cost effective than implementations that

do not infringe the ’710 patent.

       34.     The 12 LDPC codes were originally defined in the 802.11n version of the standard

and include three 1/2 rate, three 2/3 rate, three 3/4 rate, and three 5/6 rate LDPC codes as shown in

Table 20-14 of the standard below.5




5
  See IEEE 802.11n-2009 at § 20.3.11.6.2 (emphasis added); see also 802.11-2012 at §
20.3.11.7.2.
FIRST AMENDED COMPLAINT                                                                       Page | 8
          Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 9 of 28




       35.     On information and belief, the Accused Products encode information or message

bits using an LDPC encoder that supports the 12 LDPC codes defined in the standards. The LDPC

encoder encodes the information or message bits to generate a codeword as described in Section

20.3.11.6.3 of the 802.11n standard shown below:6




       36.     On information and belief, the LDPC encoders in the Accused Products encode

information or message bits in accordance with the 12 parity-check matrices defined in the 802.11n

standard. A parity-check matrix H for each of the 12 block sizes and code rates is defined in Tables

R.1 to R.3 of the 802.11n. The parity-check matrix for one of the 12 LDPC codes is shown below.7




                                                * * *




       37.     Each parity-check matrix includes a left-hand side that corresponds to information

or message bits, and a right-hand side that corresponds to parity bits. In the parity-check matrix



6
  See IEEE 802.11n-2009 at § 20.3.11.6.3(emphasis added); see also IEEE 802.11-2012 at §
20.3.11.7.3.
7
  See IEEE 802.11n-2009 at Annex R, Table R.1; see also IEEE 802.11-2012 at Annex F, Table
F-1.


FIRST AMENDED COMPLAINT                                                                      Page | 9
         Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 10 of 28




shown above, the left-hand side that corresponds to information or message bits includes columns

1-18, and the right-hand side that corresponds to the parity bits includes columns 19-24. The left-

hand side is structured in a way that corresponds to the use of irregular repetition, scrambling and

summing in the encoding process, while the right-hand side is structured in a way that corresponds

to using accumulation in the encoding process. Further, the left-hand side is structured in a way

that corresponds to the use of a low-density generator matrix for performing operations of irregular

repetition, scrambling and summing.

       38.     On information and belief, the LDPC encoders in the Accused Products are

implemented in a manner that meets each and every limitation of claim 20 of the ’710 patent. This

is because implementations of the 802.11n, 802.11ac, and/or 802.11ax standards that infringe claim

20 of the ’710 patent perform substantially fewer computations, have substantially more efficient

circuitry, use less memory, consume less semiconductor die area, consume less power, and are

otherwise more efficient and cost effective than implementations that do not infringe this claim.

The LDPC encoders in the Accused Products are coders. The LDPC encoders in the Accused

Products include first coders which are low-density generator matrix coders and correspond to the

left-hand sides of the parity-check matrices. The first coders have an input configured to receive a

stream of bits (e.g., information or message bits). The first coders repeat the stream of bits

irregularly and scramble the repeated bits. The irregular repetition and scrambling that occurs in

the LDPC encoders in the Accused Products corresponds to the irregular repetition and scrambling

depicted in the left-hand sides of the parity-check matrices.

       39.     On information and belief, the LDPC encoders in the Accused Products include

second coders which correspond to the right-hand sides of the parity-check matrices. The second

coders encode bits output from the first coder at a rate within 10% of one. The encoding of output

bits at a rate within 10% of one that occurs in the LDPC encoders in the Accused Products

corresponds to the accumulation depicted in the right-hand sides of the parity-check matrices.

       40.     HP is not licensed or otherwise authorized to practice the claims of the ’710 patent.
       41.     By reason of HP’s infringement, Caltech has suffered substantial damages.



FIRST AMENDED COMPLAINT                                                                     Page | 10
         Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 11 of 28




       42.     Caltech is entitled to recover the damages sustained as a result of HP’s wrongful acts

in an amount subject to proof at trial.

       43.     Caltech has complied with the requirements of 35 U.S.C. § 287(a) at least because

neither Caltech nor any party that has held a license to the ’710 patent have made, offered for sale,

or sold any products in the United States subject to the marking requirements of 35 U.S.C. § 287(a).

       44.     HP’s infringement of the ’710 patent is exceptional and entitles Caltech to attorneys’

fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                             COUNT II

                                   Infringement of the ’032 Patent

       45.     Caltech re-alleges and incorporates by reference the allegations of the preceding

paragraphs of this Complaint as if fully set forth herein.

       46.     In violation of 35 U.S.C. § 271(a), HP has infringed the ’032 patent by making,

using, selling, offering for sale, and/or importing into the United States, without authority, the

Accused Products which practice each and every limitation of at least claim 11 of the ’032 patent.

HP has infringed literally and/or under the doctrine of equivalents.

       47.     Upon information and belief, the Accused Products comply with the 802.11n,

802.11ac, and/or 802.11ax standards and the 12 LDPC error correction codes defined in those

standards. In addition, upon information and belief, the Accused Products are implemented in a

manner that not only complies with the 802.11n, 802.11ac, and/or 802.11ax standards, but also

infringes the ’032 Patent.     This is because implementations of the 802.11n, 802.11ac, and/or

802.11ax standards that infringe the ’032 patent perform substantially fewer computations, have

substantially more efficient circuitry, use less memory, consume less semiconductor die area,

consume less power, and are otherwise more efficient and cost effective than implementations that

do not infringe the ’032 patent.




 FIRST AMENDED COMPLAINT                                                                     Page | 11
         Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 12 of 28




       48.     The 12 LDPC codes were originally defined in the 802.11n version of the standard

and include three 1/2 rate, three 2/3 rate, three 3/4 rate, and three 5/6 rate LDPC codes as shown in

Table 20-14 of the standard below.8




       49.     On information and belief, the Accused Products encode information or message

bits using an LDPC encoder that supports the 12 LDPC codes defined in the standards. The LDPC

encoder encodes the information or message bits to generate a codeword as described in Section

20.3.11.6.3 of the 802.11n standard shown below:9




8
  See IEEE 802.11n-2009 at § 20.3.11.6.2 (emphasis added); see also 802.11-2012 at §
20.3.11.7.2.
9
  See IEEE 802.11n-2009 at § 20.3.11.6.3(emphasis added); see also IEEE 802.11-2012 at §
20.3.11.7.3.



FIRST AMENDED COMPLAINT                                                                      Page | 12
         Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 13 of 28




       50.     On information and belief, the LDPC encoders in the Accused Products encode

information or message bits in accordance with the 12 parity-check matrices defined in the 802.11n

standard. A parity-check matrix H for each of the 12 block sizes and code rates is defined in Tables

R.1 to R.3 of the 802.11n. The parity-check matrix for one of the 12 LDPC codes is shown below.10




                                                * * *




       51.     Each parity-check matrix includes a left-hand side that corresponds to information

or message bits, and a right-hand side that corresponds to parity bits. In the parity-check matrix
shown above, the left-hand side that corresponds to information or message bits includes columns

1-18, and the right-hand side that corresponds to the parity bits includes columns 19-24. The left-

hand side is structured in a way that corresponds to the use of irregular repetition, scrambling, and

summing in the encoding process, while the right-hand side is structured in a way that corresponds

to using accumulation in the encoding process. Further, the left-hand side is structured in a way




10
   See IEEE 802.11n-2009 at Annex R, Table R.1; see also IEEE 802.11-2012 at Annex F,
Table F-1.


FIRST AMENDED COMPLAINT                                                                      Page | 13
         Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 14 of 28




that corresponds to the use of a low-density generator matrix for performing operations of irregular

repetition, scrambling, and summing.

       52.     A Tanner graph can be constructed from any parity-check matrix. A unique and

valuable characteristic of IRA codes is apparent in the Tanner graphs for IRA codes. For example,

when constructing a Tanner graph from the 12 LDPC parity-check matrices in the 802.11 standard,

message bits are repeated, different subsets of the information bits are repeated different numbers

of times, check nodes are connected to information bits in a random but known pattern, and parity

bits are connected to check nodes which enforce a constraint that facilitates the determination of

parity bits. While this is not true for a generic LDPC code, it is true for the 12 LDPC codes in the

802.11 standard.

       53.     On information and belief, the LDPC encoders in the Accused Products are

implemented in a manner that meets each and every limitation of claim 11 of the ’032 patent. This

is because implementations of the 802.11n, 802.11ac, and/or 802.11ax standards that infringe claim

11 of the ’032 patent perform substantially fewer computations, have substantially more efficient

circuitry, use less memory, consume less semiconductor die area, consume less power, and are

otherwise more efficient and cost effective than implementations that do not infringe this claim.

The Accused Products are devices that include LDPC encoders. The LDPC encoders receive a

collection of message bits and encode the message bits to generate a collection of parity bits. The

LDPC encoders in the Accused Products encode the collection of message bits in accordance with

the Tanner graph depicted in claim 11. The Tanner graph depicted in claim 11 is a graph

representing an IRA code as a set of parity-checks where every message bit is repeated, at least two

different subsets of message bits are repeated a different number of times, and check nodes,

randomly connected to the repeated message bits, enforce constraints that determine the parity bits.

       54.     HP is not licensed or otherwise authorized to practice the claims of the ’032 patent.

       55.     By reason of HP’s infringement, Caltech has suffered substantial damages.

       56.     Caltech is entitled to recover the damages sustained as a result of HP’s wrongful acts
in an amount subject to proof at trial.



 FIRST AMENDED COMPLAINT                                                                     Page | 14
         Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 15 of 28




       57.     Caltech has complied with the requirements of 35 U.S.C. § 287(a) at least because

neither Caltech nor any party that has held a license to the ’032 patent have made, offered for sale,

or sold any products in the United States subject to the marking requirements of 35 U.S.C. § 287(a).

       58.     HP’s infringement of the ’032 patent is exceptional and entitles Caltech to attorneys’

fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                             COUNT III

                                   Infringement of the ’552 Patent

       59.     Caltech re-alleges and incorporates by reference the allegations of the preceding

paragraphs of this Complaint as if fully set forth herein.

       60.     In violation of 35 U.S.C. § 271(a), HP has infringed and continues to infringe the

’552 patent by making, using, selling, offering for sale, and/or importing into the United States,

without authority, the Accused Products which practice each and every limitation of at least claim

11 of the ’552 patent. HP has infringed literally and/or under the doctrine of equivalents.

       61.     Upon information and belief, the Accused Products comply with the 802.11n,

802.11ac, and/or 802.11ax standards and the 12 LDPC error correction codes defined in those

standards. In addition, upon information and belief, the Accused Products are implemented in a

manner that not only complies with the 802.11n, 802.11ac, and/or 802.11ax standards, but also

infringes the ’552 patent. This is because implementations of the 802.11n, 802.11ac, and/or

802.11ax standards that infringe the ’552 patent perform substantially fewer computations, have

substantially more efficient circuitry, use less memory, consume less semiconductor die area,

consume less power, and are otherwise more efficient and cost effective than implementations that

do not infringe the ’552 patent.

       62.     The 12 LDPC codes were originally defined in the 802.11n version of the standard

and include three 1/2 rate, three 2/3 rate, three 3/4 rate, and three 5/6 rate LDPC codes as shown in

Table 20-14 of the standard below.11



11
   See IEEE 802.11n-2009 at § 20.3.11.6.2 (emphasis added); see also 802.11-2012 at §
20.3.11.7.2.
FIRST AMENDED COMPLAINT                                                                       Page | 15
        Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 16 of 28




       63.    On information and belief, the Accused Products encode information or message

bits using an LDPC encoder that supports the 12 LDPC codes defined in the standards. The LDPC

encoder encodes the information or message bits to generate a codeword as described in Section

20.3.11.6.3 of the 802.11n standard shown below:12




12
   See IEEE 802.11n-2009 at § 20.3.11.6.3(emphasis added); see also IEEE 802.11-2012 at §
20.3.11.7.3.



FIRST AMENDED COMPLAINT                                                               Page | 16
         Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 17 of 28




       64.     On information and belief, the LDPC encoders in the Accused Products encode

information or message bits in accordance with the 12 parity-check matrices defined in the 802.11n

standard. A parity-check matrix H for each of the 12 block sizes and code rates is defined in Tables

R.1 to R.3 of the 802.11n. The parity-check matrix for one of the 12 LDPC codes is shown below.13




                                                * * *




       65.     Each parity-check matrix includes a left-hand side that corresponds to information

or message bits, and a right-hand side that corresponds to parity bits. In the parity-check matrix

shown above, the left-hand side that corresponds to information or message bits includes columns

1-18, and the right-hand side that corresponds to the parity bits includes columns 19-24. The left-

hand side is structured in a way that corresponds to the use of irregular repetition, scrambling and

summing in the encoding process, while the right-hand side is structured in a way that corresponds
to using accumulation in the encoding process. Further, the left-hand side is structured in a way

that corresponds to the use of a low-density generator matrix for performing operations of irregular

repetition, scrambling, and summing.

       66.     On information and belief, the LDPC encoders in the Accused Products are

implemented in a manner that meets each and every limitation of claim 8 of the ’552 patent. This

is because implementations of the 802.11n, 802.11ac, and/or 802.11ax standards that infringe claim

8 of the ’552 patent perform substantially fewer computations, have substantially more efficient


13
   See IEEE 802.11n-2009 at Annex R, Table R.1; see also IEEE 802.11-2012 at Annex F,
Table F-1.


FIRST AMENDED COMPLAINT                                                                     Page | 17
         Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 18 of 28




circuitry, use less memory, consume less semiconductor die area, consume less power, and are

otherwise more efficient and cost effective than implementations that do not infringe this claim.

The Accused Products are devices that include LDPC encoders. The LDPC encoders include an

outer encoder having a rate less than one and are configured to generate outer encoded bits by

operating on a block of input bits. The LDPC encoders in the accused products include an

interleaver subsystem configured to operate on the outer encoded bits to generate intermediate bits,

where operating on the outer encoded bits includes interleaving the outer encoded bits. The LDPC

encoders further include an inner encoder configured to operate on the intermediate bits according

to a first rate-1 convolutional code having a transfer function equal to 1/(1+D).

       67.     HP is not licensed or otherwise authorized to practice the claims of the ’552 patent.

       68.     By reason of HP’s infringement, Caltech has suffered substantial damages.

       69.     Caltech is entitled to recover the damages sustained as a result of HP’s wrongful acts

in an amount subject to proof at trial.

       70.     Caltech has complied with the requirements of 35 U.S.C. § 287(a) at least because

Caltech provided actual notice of its infringement allegation to HP through the filing of this First

Amended Complaint, and neither Caltech nor any party that has held a license to the ’552 patent

have made, offered for sale, or sold any products in the United States subject to the marking

requirements of 35 U.S.C. § 287(a).

       71.     HP’s infringement of the ’552 patent is exceptional and entitles Caltech to attorneys’

fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                             COUNT IV

                                  Infringement of the ’781 Patent

       72.     Caltech re-alleges and incorporates by reference the allegations of the preceding

paragraphs of this Complaint as if fully set forth herein.

       73.     In violation of 35 U.S.C. § 271(a), HP has infringed the ’781 patent through its use

and testing of the HP Accused Products. Through its use and testing of the HP Accused Products,
HP performs each and every limitation of at least claim 13 of the ’781 patent. HP has infringed

literally and/or under the doctrine of equivalents.
 FIRST AMENDED COMPLAINT                                                                     Page | 18
         Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 19 of 28




       74.     Upon information and belief, the Accused Products comply with the 802.11n,

802.11ac, and/or 802.11ax standards and the 12 LDPC error correction codes defined in those

standards. In addition, upon information and belief, the Accused Products are implemented in a

manner that not only complies with the 802.11n, 802.11ac, and/or 802.11ax standards, but also

infringes the ’781 Patent. This is because implementations of the 802.11n, 802.11ac, and/or

802.11ax standards that infringe the ’781 patent perform substantially fewer computations, have

substantially more efficient circuitry, use less memory, consume less semiconductor die area,

consume less power, and are otherwise more efficient and cost effective than implementations that

do not infringe the ’781 patent.

       75.     The 12 LDPC codes were originally defined in the 802.11n version of the standard

and include three 1/2 rate, three 2/3 rate, three 3/4 rate, and three 5/6 rate LDPC codes as shown in

Table 20-14 of the standard below.14




14
   See IEEE 802.11n-2009 at § 20.3.11.6.2 (emphasis added); see also 802.11-2012 at §
20.3.11.7.2.
FIRST AMENDED COMPLAINT                                                                      Page | 19
         Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 20 of 28




       76.    On information and belief, the Accused Products encode information or message

bits using an LDPC encoder that supports the 12 LDPC codes defined in the standards. The LDPC

encoder encodes the information or message bits to generate a codeword as described in Section

20.3.11.6.3 of the 802.11n standard shown below:15




       77.    On information and belief, the LDPC encoders in the Accused Products encode

information or message bits in accordance with the 12 parity-check matrices defined in the 802.11n


15
   See IEEE 802.11n-2009 at § 20.3.11.6.3(emphasis added); see also IEEE 802.11-2012 at §
20.3.11.7.3.
FIRST AMENDED COMPLAINT                                                                   Page | 20
         Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 21 of 28




standard. A parity-check matrix H for each of the 12 block sizes and code rates is defined in Tables

R.1 to R.3 of the 802.11n. The parity-check matrix for one of the 12 LDPC codes is shown below.16




                                                * * *




       78.     Each parity-check matrix includes a left-hand side that corresponds to information

or message bits, and a right-hand side that corresponds to parity bits. In the parity-check matrix

shown above, the left-hand side that corresponds to information or message bits includes columns

1-18, and the right-hand side that corresponds to the parity bits includes columns 19-24. The left-

hand side is structured in a way that corresponds to the use of irregular repetition, scrambling, and

summing in the encoding process, while the right-hand side is structured in a way that corresponds

to using accumulation in the encoding process. Further, the left-hand side is structured in a way

that corresponds to the use of a low-density generator matrix for performing operations of irregular
repetition, scrambling, and summing.

       79.     On information and belief, the LDPC encoders in the Accused Products are

implemented in a manner that meets each and every limitation of claim 13 of the ’781 patent. This

is because implementations of the 802.11n, 802.11ac, and/or 802.11ax standards that infringe claim

13 of the ’781 patent perform substantially fewer computations, have substantially more efficient

circuitry, use less memory, consume less semiconductor die area, consume less power, and are

otherwise more efficient and cost effective than implementations that do not infringe this claim.


16
   See IEEE 802.11n-2009 at Annex R, Table R.1; see also IEEE 802.11-2012 at Annex F,
Table F-1.


FIRST AMENDED COMPLAINT                                                                      Page | 21
         Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 22 of 28




The LDPC encoders perform a method of encoding a signal. The LDPC encoders receive a block

of data in the signal to be encoded. The block of data includes information bits. The LDPC

encoders perform an encoding operation using the information bits as an input. The encoding

operation includes an accumulation of mod-2 or exclusive-OR sums of bits in subsets of the

information bits. The non-null values in each row in the left-hand side of the parity-check matrices

correspond to the subsets of information bits that are summed.17 The accumulation of the sums of

bits in subsets of the information bits corresponds to the accumulation operations depicted in the

left-hand side of the parity-check matrices.

       80.     HP is not licensed or otherwise authorized to practice the claims of the ’781 patent.

       81.     By reason of HP’s infringement, Caltech has suffered substantial damages.

       82.     Caltech is entitled to recover the damages sustained as a result of HP’s wrongful acts

in an amount subject to proof at trial.

       83.     Caltech has complied with the requirements of 35 U.S.C. § 287(a) at least because

neither Caltech nor any party that has held a license to the ’781 patent have made, offered for sale,

or sold any products in the United States subject to the marking requirements of 35 U.S.C. § 287(a).

       84.     HP’s infringement of the ’781 patent is exceptional and entitles Caltech to attorneys’

fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                               COUNT V

                                  Infringement of the ’833 Patent

       85.     Caltech re-alleges and incorporates by reference the allegations of the preceding

paragraphs of this Complaint as if fully set forth herein.

       86.     In violation of 35 U.S.C. § 271(a), HP has infringed the ’833 patent by making,

using, selling, offering for sale, and/or importing into the United States, without authority, the

Accused Products which practice each and every limitation of at least claim 1 of the ’833 patent.

HP has infringed literally and/or under the doctrine of equivalents.



 17
    The null values are represented by “-” in the parity-check matrices. The non-null values are
 represented by numbers.
 FIRST AMENDED COMPLAINT                                                                     Page | 22
         Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 23 of 28




       87.     Upon information and belief, the Accused Products comply with the 802.11n,

802.11ac, and/or 802.11ax standards and the 12 LDPC error correction codes defined in those

standards. In addition, upon information and belief, the Accused Products are implemented in a

manner that not only complies with the 802.11n, 802.11ac, and/or 802.11ax standards, but also

infringes the ’833 patent. This is because implementations of the 802.11n, 802.11ac, and/or

802.11ax standards that infringe the ’833 patent perform substantially fewer computations, have

substantially more efficient circuitry, use less memory, consume less semiconductor die area,

consume less power, and are otherwise more efficient and cost effective than implementations that

do not infringe the ’833 patent.

       88.     The 12 LDPC codes were originally defined in the 802.11n version of the standard

and include three 1/2 rate, three 2/3 rate, three 3/4 rate, and three 5/6 rate LDPC codes as shown in

Table 20-14 of the standard below.18




18
   See IEEE 802.11n-2009 at § 20.3.11.6.2 (emphasis added); see also 802.11-2012 at §
20.3.11.7.2.
FIRST AMENDED COMPLAINT                                                                      Page | 23
         Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 24 of 28




       89.     On information and belief, the Accused Products encode information or message

bits using an LDPC encoder that supports the 12 LDPC codes defined in the standards. The LDPC

encoder encodes the information or message bits to generate a codeword as described in Section

20.3.11.6.3 of the 802.11n standard shown below:19




       90.     On information and belief, the LDPC encoders in the Accused Products encode

information or message bits in accordance with the 12 parity-check matrices defined in the 802.11n

standard. A parity-check matrix H for each of the 12 block sizes and code rates is defined in Tables

R.1 to R.3 of the 802.11n. The parity-check matrix for one of the 12 LDPC codes is shown below.20




                                                * * *




       91.     Each parity-check matrix includes a left-hand side that corresponds to information

or message bits, and a right-hand side that corresponds to parity bits. In the parity-check matrix



19
   See IEEE 802.11n-2009 at § 20.3.11.6.3(emphasis added); see also IEEE 802.11-2012 at §
20.3.11.7.3.
20
   See IEEE 802.11n-2009 at Annex R, Table R.1; see also IEEE 802.11-2012 at Annex F,
Table F-1.


FIRST AMENDED COMPLAINT                                                                     Page | 24
         Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 25 of 28




shown above, the left-hand side that corresponds to information or message bits includes columns

1-18, and the right-hand side that corresponds to the parity bits includes columns 19-24. The left-

hand side is structured in a way that corresponds to the use of irregular repetition, scrambling, and

summing in the encoding process, while the right-hand side is structured in a way that corresponds

to using accumulation in the encoding process. Further, the left-hand side is structured in a way

that corresponds to the use of a low-density generator matrix for performing operations of irregular

repetition, scrambling, and summing.

       92.     On information and belief, the LDPC encoders in the Accused Products are

implemented in a manner that meets each and every limitation of claim 1 of the ’833 patent. This

is because implementations of the 802.11n, 802.11ac, and/or 802.11ax standards that infringe claim

1 of the ’833 patent perform substantially fewer computations, have substantially more efficient

circuitry, use less memory, consume less semiconductor die area, consume less power, and are

otherwise more efficient and cost effective than implementations that do not infringe this claim.

The LDPC encoders in the Accused Products are an apparatus for performing encoding operations.

The LDPC encoders in the Accused Products include a first a first set of memory locations to store

information bits where two or more memory locations of the first set of memory locations are read

by the permutation module different times from one another. The LDPC encoders in the Accused

Products also include a second set of memory locations to store parity bits. The LDPC encoders in

the Accused Products further include a permutation module to read a bit from the first set of memory

locations and combine the read bit to a bit in the second set of memory locations based on a

corresponding index of the first set of memory locations and a corresponding index of the second

set of memory locations. The LDPC encoders in the Accused Products include an accumulator to

perform accumulation operations on the bits stored in the second set of memory locations.

       93.     HP is not licensed or otherwise authorized to practice the claims of the ’833 patent.

       94.     By reason of HP’s infringement, Caltech has suffered substantial damages.

       95.     Caltech is entitled to recover the damages sustained as a result of HP’s wrongful acts
in an amount subject to proof at trial.



 FIRST AMENDED COMPLAINT                                                                     Page | 25
           Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 26 of 28




       96.     Caltech has complied with the requirements of 35 U.S.C. § 287(a) at least because

neither Caltech nor any party that has held a license to the ’833 patent have made, offered for sale,

or sold any products in the United States subject to the marking requirements of 35 U.S.C. § 287(a).

       97.     HP’s infringement of the ’833 patent is exceptional and entitles Caltech to attorneys’

fees and costs incurred in prosecuting this action under 35 U.S.C. § 285.

                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands a

trial by jury as to all issues so triable.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully prays for the following relief:

        (a)     A judgment that Defendant has infringed each and every one of the Asserted

Patents;

        (b)     Damages adequate to compensate Caltech for Defendant’s infringement of the

Asserted Patents pursuant to 35 U.S.C. § 284;

        (c)     Pre-judgment interest;

        (d)     Post-judgment interest;

        (e)     A declaration that this action is exceptional pursuant to 35 U.S.C. § 285, and an

award to Caltech of its attorneys’ fees, costs, and expenses incurred in connection with this action;

and

        (f)     Such other relief as the Court deems just and equitable.




FIRST AMENDED COMPLAINT                                                                      Page | 26
      Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 27 of 28




DATED: March 19, 2021               Respectfully submitted,


                                 By /s/ J. Mark Mann
                                   J. Mark Mann
                                   State Bar No. 12926150
                                   mark@themannfirm.com
                                   G. Blake Thompson
                                   State Bar No. 24042033
                                   blake@themannfirm.com
                                   MANN TINDEL THOMPSON
                                   201 E. Howard St.
                                   Henderson, Texas 75654
                                   Telephone: (903) 657-8540
                                   Facsimile: (903) 657-6003
                                   Mark@themannfirm.com

                                    James R. Asperger
                                    QUINN EMANUEL URQUHART &
                                    SULLIVAN, LLP
                                    865 S. Figueroa Street, 10th Floor
                                    Los Angeles, CA 90017-2543
                                    Telephone: (213) 443-3000
                                    Facsimile: (213) 443 3100
                                    jimasperger@quinnemanuel.com

                                    Kevin Johnson
                                    Todd Briggs
                                    QUINN EMANUEL URQUHART &
                                    SULLIVAN, LLP
                                    555 Twin Dolphin Drive, 5th Floor
                                    Redwood Shores, California 94065-2139
                                    Telephone: (650) 801 5000
                                    Facsimile: (650) 801 5100
                                    kevinjohnson@quinnemanuel.com
                                    toddbriggs@quinnemanuel.com

                                    Brian Biddinger
                                    QUINN EMANUEL URQUHART &
                                    SULLIVAN, LLP
                                    51 Madison Avenue, 22nd Floor
                                    New York, New York 10010-1601
                                    Telephone: (212) 849 7000
                                    Facsimile: (212) 849 7100
                                    brianbiddinger@quinnemanuel.com

                                    Attorneys for Plaintiff California Institute of
                                    Technology

FIRST AMENDED COMPLAINT                                                          Page | 27
        Case 6:20-cv-01041-ADA Document 27 Filed 03/19/21 Page 28 of 28




                               CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE] – Document Filing System, to all counsel of record, on this 19th

day of March, 2021.



                                              /s/ J. Mark Mann
                                            J. Mark Mann




FIRST AMENDED COMPLAINT                                                                  Page | 28
